Citation Nr: 0715336	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder claimed as chondromalacia patellae, patella/femoral 
syndrome, and chronic knee strain, to include as secondary to 
service-connected bilateral foot disabilities and bilateral 
anterior compartment syndrome.

2.  Entitlement to service connection for degenerative disc 
disease with bulging disc at L5-S1 with sacroiliitis (claimed 
as a low back and right hip condition), to include as 
secondary to service-connected bilateral foot disabilities 
and bilateral anterior compartment syndrome.

3.  Entitlement to an initial increased disability rating for 
depression, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Maine Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 22, 1996 to 
September 26, 1996.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a January 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine, which, in pertinent part, 
denied the veteran's claim for service connection for 
degenerative disc disease bulging of L5-S1 and bilateral 
sacroiliitis, claimed as a low back and right hip condition.  
The case also comes before the Board on appeal of a July 2005 
RO rating decision, which awarded the veteran service 
connection for depressive disorder, not otherwise specified, 
and assigned an evaluation of 30 percent, effective October 
29, 2004.  In the same decision, the RO denied the veteran's 
claim for service connection for bilateral chondromalacia, 
patella/patellofemoral syndrome/chronic knee strain.  

The veteran presented testimony at an RO Hearing, chaired by 
a Decision Review Officer (DRO) in September 2005.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

In a May 2006 DRO decision, the veteran was granted an 
earlier effective date of August 27, 2003 for the grant of 
service connection and 30 percent rating for depressive 
disorder.  The effective date assigned was the effective date 
requested by the veteran.  The veteran has not expressed 
disagreement with that effective date and with no issue in 
controversy regarding the effective date, this issue is not 
currently on appeal before the Board at this time.

The veteran also presented testimony at a Travel Board 
Hearing chaired by the undersigned Acting Veterans Law Judge 
in November 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.

The issues of entitlement to service connection for a low 
back disorder with sacroiliitis and entitlement to an 
increased rating for depression are addressed in the remand 
that follows the order section of this decision.


FINDING OF FACT

A bilateral knee disorder identified as chondromalacia 
patellae, patella/femoral syndrome, and chronic knee strain 
is not etiologically related to service or service-connected 
disability.


CONCLUSION OF LAW

Service connection is not warranted for a bilateral knee 
disorder identified as chondromalacia patellae, 
patella/femoral syndrome, and chronic knee strain.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, with regard to the matter decided in 
this Board decision, the veteran was provided with the notice 
required by the VCAA, by letters mailed in September 2003 and 
December 2004, to include notice that she submit any 
pertinent evidence in her possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  In addition, she was provided notice 
concerning the disability rating and effective-date elements 
of the claim by letter mailed in March 2006.  

With regard to the duty to assist, the Board notes that all 
service medical records and pertinent VA medical records have 
been obtained.  Neither the veteran nor her representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Finally, the veteran has been afforded VA examinations to 
ascertain medical opinions pertinent to her claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 
38 C.F.R. § 3.303(d) (2006).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Bilateral Knee Disability

Initially, the veteran does not contend, nor does the 
evidence show, that she currently has a bilateral knee 
disorder claimed as chondromalacia patellae, patella/femoral 
syndrome, and chronic knee strain, related directly to 
service.  The service medical records do not contain any 
reference to treatment for or diagnosis of a bilateral knee 
disability, and the service separation examination, conducted 
in July 1996, contains normal findings for the knees.  The 
examiner's summary of defects and diagnoses was left blank.  
In addition, there is no diagnosis of a bilateral knee 
disability within a year of service.  Direct service 
connection is not for application.  

The veteran claims to have a current bilateral knee 
disability due to her service-connected bilateral foot 
disabilities and bilateral anterior compartment syndrome.

As noted above, in order for service connection to be granted 
on a secondary basis, three elements must be present: (1) a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a link (or nexus) between the current 
disability and the service-connected disability.

Here, there is a current diagnosis of a bilateral knee 
disability (including bilateral chondromalacia patellae, 
bilateral femoral syndrome, and chronic knee strain).  
Outpatient treatment records from the VA Medical Center in 
Togus, Maine show that during an orthopedic consultation in 
August 2003, the veteran complained of increasing pain in the 
lower back, right hip, both knees, legs and feet.  On 
objective examination, there was evidence of trace effusion 
in both knees with marked patellofemoral crepitation and 
patellofemoral compression tenderness.  The veteran was 
diagnosed at that time with anterior knee pain, secondary to 
patellofemoral arthrosis.  In addition, during a VA 
examination in June 2005, the veteran complained of constant 
knee pain, intensified with any weight-bearing, ambulating 
and inclines.  The veteran also reported that her knees would 
give way, right greater than left, and swell easily, 
unrelated to activities.  On physical examination, the 
veteran was found to walk with a nonantalgic gait and gross 
examination of both knees revealed no effusion, increased 
heat or redness.  The ligaments were intact and range of 
motion for both knees was normal with only minimal discomfort 
at full flexion.  The examiner did note however, that there 
was marked discomfort with manipulation of the patellae, 
right greater than left.  The examiner diagnosed the veteran 
with bilateral chondromalacia, patella/patellofemoral 
syndrome/chronic knee strain.  

In addition, service connection is in already effect for 
stress fractures of the right and left foot and bilateral 
anterior compartment syndrome.  Accordingly, the first two 
elements are satisfied.

With respect to medical nexus (the third element required for 
secondary service connection to be granted), the Board notes 
that there are two competing medical opinions on record.  On 
orthopedic consultation at the VA Medical Center in Togus, 
Maine, in August 2003, Dr. J. Walsh examined the veteran and 
opined broadly that the veteran's disability and diagnoses 
related to her bilateral knee pain were a direct result of 
service-connected injuries.  The Board acknowledges the fact 
that Dr. Walsh is the Chief Orthopedic Surgeon at the VA 
Medical Center in Togus, Maine and that he possesses a great 
deal of expertise in the subject area.  Regardless, the Board 
can only accord Dr.Walsh's opinion limited probative value 
for two reasons: Dr. Walsh did not provide any specific 
rationale for his opinion that the veteran's bilateral knee 
problems were related to service-connected injuries; and Dr. 
Walsh has not indicated that he conducted a review of the 
medical evidence of record, including the veteran's claims 
folder, before rendering his opinion.

Carrying greater weight is a subsequent medical opinion 
provided by a VA examiner in a June 2005 report.  The Board 
notes that after reviewing the veteran's claims file, the 
June 2005 VA examiner indicated that he disagreed with Dr. 
Walsh's August 2003 assessment in which he related the 
veteran's bilateral knee discomfort to her service-connected 
disabilities.  In contrast, the June 2005 examiner opined 
that it is as likely as not that the veteran's knee problems 
are secondary to body habitus.  The VA examiner indicated 
that his opinion that the veteran's claimed problems were not 
secondary to a service-connected disability was based on the 
fact that the veteran has been largely non-weight-bearing 
since the development of her compartment syndrome while in 
the military and the fact that the veteran does not have an 
antalgic gait.  The examiner specifically stated that 
although the veteran may have experienced significant pain 
related to her compartment syndrome service-connected 
problem, he knew of  "no scientific evidence that would 
connect this [the service-connected] problem with the 
development of knee pain".  As stated above, the second 
opinion carries more weight than the first as it is 
accompanied by supporting rationale and was provided after 
review of the entire claims file (including the earlier 
opinion from Dr. Walsh).  

The only other evidence of a nexus between the veteran's 
diagnosed bilateral knee disorder and her service-connected 
bilateral foot and lower extremity disabilities is found in 
the veteran's own statements.  These statements from the 
veteran as to medical diagnoses and etiology may not be 
considered competent medical evidence since the veteran is a 
layperson, not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board finds the opinion of 
the June 2005 VA examiner to be the most probative evidence 
with respect to medical nexus, and adopts the examiner's 
conclusions.

As the preponderance of the competent medical evidence is 
against a finding of any nexus between the claimed condition 
and a service-connected disability, the claim for entitlement 
to service connection on a secondary basis must be denied.  


ORDER

Service connection for a bilateral knee disorder identified 
as chondromalacia patellae, patella/femoral syndrome, and 
chronic knee strain, is denied.


REMAND

The veteran contends that she currently has a low back and 
right hip condition due to her service-connected bilateral 
foot disabilities and bilateral anterior compartment 
syndrome.  The medical evidence of record does not provide a 
clear picture as to whether or not the veteran's claimed 
disability is likely due to or aggravated by a service-
connected condition.  Specifically, the record includes an 
August 2003 opinion favoring service connection and a 
November 2003 opinion that does not.  The August 2003 opinion 
lacks any explanation of rationale and does not appear to 
have been offered after full review of the claims file.  The 
November 2003 medical opinion does not discuss whether or not 
the veteran's reported disability is related to her service-
connected bilateral anterior compartment syndrome.  A new 
examination and opinion is warranted.   Prior to any 
examination, copies of all outstanding records of pertinent 
medical treatment should obtained for the record.

The veteran also contends that the current 30 percent 
evaluation assigned for her depressive disorder does not 
accurately reflect the severity of her condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  In this regard, the Board 
notes that the most recent VA examination in connection with 
the veteran's service-connected depressive disorder was 
conducted in May 2005.  The veteran has indicated that the 
symptomatology associated with her condition has increased in 
severity since that time.  Specifically, during her November 
2006 Travel Board Hearing, the veteran testified that she is 
not able to sleep at night and that consequently, she is not 
able to work because she can't stay awake during the day due 
to her night time insomnia.  The veteran also testified that 
she is taking two different medications for her depression 
and that she is easily irritated and avoids people, including 
her own family, as a result.  In addition, the veteran's 
representative noted that due to her depressive disorder, the 
veteran is living an extremely isolated lifestyle and the 
industrial impairment she experiences is at a critical level.  

In light of the foregoing, the Board is of the opinion that a 
new examination would be probative in ascertaining the 
current level of severity of the veteran's service-connected 
depressive disorder.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

The Board also notes that at the November 2006 travel board 
hearing, the veteran indicated that she was treated for her 
depressive disorder six or seven months prior to the hearing 
at the VA Medical Center in Togus, Maine.  The Board notes 
that these records are not currently associated with the 
claims folder.

On remand, the originating agency should ensure that all 
pertinent medical records from this facility are associated 
with the claims folder.  The procurement of such pertinent 
medical reports is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  With the veteran's assistance, the RO 
or the AMC should undertake appropriate 
development to obtain copies of any 
outstanding records of pertinent medical 
treatment.  Specifically noted in this 
regard are the medical records from the VA 
Medical Center in Togus, Maine, showing 
treatment for the veteran's depressive 
disorder and any other pertinent evidence 
identified but not provided by the 
veteran.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and it should so 
inform the veteran and her representative 
and request that she submit the 
outstanding evidence.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of ascertaining the likely 
etiology of her reported degenerative disc 
disease with bulging disc at L5-S1 with 
sacroiliitis (claimed as a low back and 
right hip condition).  The examiner should 
specifically provide a medical opinion as 
to the likelihood that the claimed low 
back and right hip condition is due to or 
aggravated by any of the veteran's 
service-connected disorders.  The examiner 
should review the veteran's entire claims 
folder in conjunction with this 
examination, and should give particular 
attention to medical opinions already of 
record, including those of August and 
November 2003.  

3.  Then, the veteran should be afforded a 
VA psychiatric examination to determine 
the current severity of her service- 
connected depressive disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed, and 
all manifestations of the veteran's 
service-connected psychiatric disorder 
should be identified.  The examiner should 
assign a Global Assessment of Functioning 
score based solely on the veteran's 
service-connected psychiatric disorder and 
provide an explanation of the significance 
of the score assigned.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and her 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of her claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


